GREEN, ROBERT A., Associate Judge
(concurring in part, dissenting in part).
I agree with my learned brothers as to the first issue, that the trial judge in deferring his ruling on the issue of the interests of the lessee and sublessee retained jurisdiction over them. I, respectfully dissent on the second point and would hold counsel for appellee, Webster, is entitled to attorneys fees for the deferred actions and that this would not constitute a double fee.
The question of jurisdiction having been decided in favor of appellees the only question left is whether the fee for the apportionment of the judgment was a double fee to appellee’s attorney. It is my opinion that the trial judge rendered a judgment only on the fee owner, not including the deferred actions, and limited the reasonable attorney fees to that judgment. But at the same time he reserved the right to rule on the collateral actions of the lessee and sub-lessee against the fee owner. If these subsequent actions come to fruition then there would be much more work to be done by appellee’s attorney and consequent fees would arise.